DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., pp. 5 and 6) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 25 September 2020  fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks a legible copy of each foreign patent and each publication or that portion which caused it to be listed (e.g., KR101658896B1) and it lacks a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language (e.g., KR101658896B1).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any resubmission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the instant application is deemed to be directed to a nonobvious improvement over the invention disclosed in Urdaneta et al.  The improvement comprises in combination with other recited elements:  wherein the quantum dots in the columnar holes are electrically insulated from the metal pad as recited in claim 1; a first metal pad electrically coupled to the first columns of silicon and electrically insulated from the first quantum dots as recited in claim 11; and wherein the quantum dots are electrically insulated from the substrate through the insulator as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884